IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00421-CR

RICARDO RAMIREZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 20-01405-CRF-85


                          MEMORANDUM OPINION


      Appellant, Ricardo Ramirez, was convicted of murder. See TEX. PENAL CODE ANN.

§ 19.02(c). Ramirez’s sentence was imposed on November 7, 2022, and the trial court

entered its judgment on November 10, 2022. On November 7, 2022, the trial court also

signed a Certification of Defendant’s Right of Appeal, indicating that this “[i]s a plea -

bargain case, and the defendant has NO right of appeal” and that “[t]he defendant has
waived the right of appeal for all purposes.” Ramirez filed a pro se notice of appeal on

December 15, 2022.

        We must dismiss an appeal “without further notice, regardless of the basis for the

appeal” if the trial court’s certification shows there is no right to appeal. See Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Monreal v. State, 99 S.W.3d 615, 622 (Tex.

Crim. App. 2003) (holding that an appellant who has executed a waiver of appeal,

whether negotiated or non-negotiated, could not appeal without securing the permission

of the trial court). Additionally, we have no jurisdiction of an untimely appeal. See TEX.

R. APP. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A timely

notice of appeal is necessary to invoke a court of appeals’ jurisdiction.” (citation

omitted)). Because Ramirez’s pro se notice of appeal is untimely, and because the trial

court’s certification shows there is no right to appeal, this appeal is dismissed.

        Notwithstanding that we are dismissing this appeal, Ramirez may file a motion

for rehearing with this Court within fifteen (15) days after the judgment of this Court is

rendered. See TEX. R. APP. P. 49.1. If Ramirez desires to have the decision of this Court

reviewed by filing a petition for discretionary review, that petition must be filed with the

Court of Criminal Appeals within thirty (30) days after either the day this Court’s

judgment is rendered or the day the last timely motion for rehearing is overruled by this

Court. See id. at R. 68.2(a).




Ramirez v. State                                                                       Page 2
                                                STEVE SMITH
                                                Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
(Chief Justice Gray concurring with a note)*
Appeal dismissed
Opinion delivered and filed December 21, 2022
Do not publish
[CR25]

*(Chief Justice Gray concurs in the Court’s judgment. A separate opinion will not issue.)




Ramirez v. State                                                                   Page 3